Case 19-11689-JTD Doc175 Filed 08/22/19 Page1of9

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re Chapter 11
THG Holdings LLC, et al., Case No. 19-11689 (JTD)
Debtors.' Jointly Administered
RE D.I. 16

 

 

ORDER PURSUANT TO SECTIONS 105, 363, 364, 365 AND 541 OF THE
BANKRUPTCY CODE, BANKRUPTCY RULES 2002, 6004, 6006 AND 9007 AND
DEL. BANKR. L.R. 2002-1 AND 6004-1 (A) APPROVING BIDDING PROCEDURES
FOR THE SALE OF SUBSTANTIALLY ALL ASSETS OF DEBTORS; (B) APPROVING
PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT, ASSIGNMENT
OF DESIGNATED EXECUTORY CONTRACTS AND UNEXPIRED LEASES; (C)
SCHEDULING THE AUCTION AND SALE HEARING; (D) APPROVING FORMS AND
MANNER OF NOTICE OF RESPECTIVE DATES, TIMES, AND PLACES IN
CONNECTION THEREWITH; AND (E) GRANTING RELATED RELIEF

Upon the Debtors’ Motion for an Order Pursuant To Sections 105, 363, 364, 365 and
541 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R.
2002-1 and 6004-1 (4) Approving Bidding Procedures for the Sale of Substantially All Assets of
Debtors; (B) Approving Procedures for the Assumption and Assignment, Assignment or
Rejection of Designated Executory Contracts and Unexpired Leases;(C) Scheduling the Auction
and Sale Hearing; (D) Approving Forms and Manner of Notice of Respective Dates, Times, and
Places in Connection Therewith; and (E) Granting Related Relief (the “Motion”);’ and the Court

having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

 

' The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows:
THG Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True
Health Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a
True Health Outreach (9424); Health Core Financial LLC d/b/a True Health Financial (6614). The
Debtors’ mailing address is 3803 Parkwood Blvd, Suite 400, Frisco, Texas 75034.

? Capitalized terms used but not defined herein have the meanings given to such terms in the Motion or
Bidding Procedures (as defined below), as applicable.

 

 
Case 19-11689-JTD Doc175 Filed 08/22/19 Page 2of9

Standing Order of Reference from the United States District Court for the District of Delaware
dated as of February 29, 2012; and the Court having found this matter is a core proceeding
pursuant to 28 U.S.C. § 157(b)(2) and the Court may enter an order consistent with Article III of
the United States Constitution; and the Court having found that venue of this proceeding and the
Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having
considered the statements of counsel, the First Day Declaration, any objections raised, and the
evidence presented at the Bidding Procedures Hearing; and it appearing that the relief requested
in the Motion is reasonable and in the best interests of the Debtors’ bankruptcy estates, their
creditors and other parties in interest; and after due deliberation and sufficient cause appearing
therefor;

IT IS HEREBY FOUND AND DETERMINED THAT:

A. The Debtors have articulated good and sufficient reasons for, and the best
interests of their estates, creditors, and other parties in interest will be served by the Court
granting the relief requested in the Motion to be approved pursuant to this Bidding Procedures
Order.

B. The Bidding Procedures enable the Debtors to maximize the value of their assets
for the benefit of all stakeholders and constitute a reasonable, sufficient, adequate and proper
means to provide potential competing bidders with an opportunity to submit bids, and are
reasonably calculated to enable the Debtors to pursue higher or otherwise better offers for the
Purchased Assets.

C. The Debtors’ option to accept a Stalking Horse Bid in the Debtors’ business
judgment (upon consultation with the Consultation Parties) and, upon such designation and after

consultation with the Consultation Parties, seek Bankruptcy Court approval of any Bid

\NY - 750729/000007 - 9784931 v15

 

 
 

Case 19-11689-JTD Doc175 Filed 08/22/19 Page 3of9

Protections on an expedited basis are reasonably calculated to enable the Debtors to further
maximize the value of its assets by providing the opportunity to set the floor for bids and
contributing to a robust auction process, for the benefit of the Debtors’ estates, creditors, and
other parties in interest.

D. The Debtors’ estates will suffer harm if the relief requested in the Motion to be
approved by this Bidding Procedures Order is not granted.

E. The Debtors have articulated good and sufficient reasons for, and the best
interests of their estates and stakeholders will be served by, the Court scheduling or fixing dates
pursuant to this Bidding Procedures Order for the (i) Bid Deadline (as defined below), (ii) Sale
Objection Deadline (as defined below), (iii) Auction, (iv) Assignment Objection Deadline, and
(v) Sale Hearing.

F, The Sale Notice and Assignment Notice, in conjunction with the notice of the
Motion (D.I. 93) previously served upon all creditors of the Debtors, are reasonably calculated to
provide the Sale Notice Parties, the other Contract Counterparties, and other interested parties
with proper notice of the (i) Bidding Procedures, (ii) Auction, (iii) Assignment Procedures
(including with respect to Cure Costs and the Assignment Objection Deadline), (iv) Sale
Hearing, and (v) Sale.

G. The Motion and this Bidding Procedures Order comply with all applicable
provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules of Bankruptcy
Practice and Procedure for the United States Bankruptcy Court for the District of Delaware (the
“Local Rules”).

H. Due, sufficient and adequate notice of the relief granted herein and the Sale

Hearing has been given to all parties in interest as set forth in paragraph 27 of the Motion.

\NY - 750729/000007 ~ 9784931 v15

 

 
Case 19-11689-JTD Doc175 Filed 08/22/19 Page4of9

IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

1. All formal and informal objections, if any, to the relief requested in the Motion
that have not been withdrawn, waived, or settled are overruled on the merits.

2. The Bidding Procedures, which are attached hereto as Exhibit 1 and incorporated
herein by reference, are hereby approved in all respects and shall govern all bidders and bids,
including those that may be submitted by Qualified Bidders at the Auction.

3. Qualified Bidders seeking to submit bids for the Purchased Assets must do so in
accordance with the terms of the Bidding Procedures and this Bidding Procedures Order.

4, The DIP Lenders are a Qualified Bidder and pursuant to section 363(k) of the
Bankruptcy Code, are authorized to submit a Credit Bid.

5. As set forth in the Bidding Procedures, the Debtors have the option, but are not
required to, designate a Stalking Horse Bidder in the Debtors’ business judgment (upon
consultation with the Consultation Parties).

6. To the extent the Debtors designate a Stalking Horse Bidder, the Debtors shall
within two (2) days thereof file the Stalking Horse Bidder Notice and, upon consultation with the
Consultation Parties, seek Bankruptcy Court approval of any Bid Protections on an expedited
basis. The Stalking Horse Bidder Notice, if filed, shall also include a copy of the Stalking Horse
Bidder’s Qualified Bidder Purchase Agreement, which competing Qualified Bidders must then
use as the basis to submit their Qualified Bids, and shall include modifications to the bidding and
auction procedures necessary to account for the Stalking Horse Bid.

7. Notwithstanding that it may contain terms and conditions which may be
inconsistent with the requirements for a Qualified Bid or other provisions of the Bidding

Procedures, if the Debtors accept a Stalking Horse Bid, such Stalking Horse Bid shall be deemed

WY - 750729/000007 - 9784931 v15

 

 
 

Case 19-11689-JTD Doc175 Filed 08/22/19 Page5of9

to constitute a Qualified Bid and such Stalking Horse Bidder shall be deemed to be a Qualified
Bidder.

8. The deadline for all competing bidders to submit a Qualified Bid (other than a
Stalking Horse Bid) is September 13, 2019, at 4:00 p.m. (prevailing Eastern Time) (the “Bid
Deadline”), as further governed by the Bidding Procedures.

9. As further governed by the Bidding Procedures, if more than one Qualified Bid is
received by the Bid Deadline, the Debtors may hold the Auction on September 17, 2019, at
10:00 a.m. (prevailing Eastern Time) in accordance with the Bidding Procedures at the offices of
Morris, Nichols, Arsht & Tunnell LLP, 1201 N. Market St., Suite 1600, Wilmington, Delaware
19801,

10. Following the Auction, the Debtors shall promptly file with the Court the
Supplement described in the Bidding Procedures, but shall not be required to serve the same on
any parties-in-interest in this Chapter 11 Cases.

11. ‘If the Debtors receive only one (1) Bid that is a Qualified Bid (which may be a
Stalking Horse Bid, as applicable), the Debtors, in their business judgment upon consultation
with the Consultation Parties, shall (i) notify all Potential Bidders and the Bankruptcy Court in
writing that (a) the Auction is cancelled and (b) such Qualified Bid is the Successful Bid, and (ii)
seek authority at the Sale Hearing to consummate the Sale transactions with such Qualified
Bidder contemplated by its Qualified Bidder Purchase Agreement (or the Stalking Horse Bidder
Purchase Agreement, as applicable).

12. The Court shall conduct the Sale Hearing on September LO, 2019, at 130
p.m. (prevailing Eastern Time), at which time the Court will consider approval of the Sale to the

Successful Bidder. Following the conclusion of the Auction, with the consent of the Successful

\NY - 750729/000007 - 9784931 vi5

 

 
 

Case 19-11689-JTD Doc175 Filed 08/22/19 Page6of9

Bidder and subject to the Milestones (as defined in the interim and final orders, as applicable,
authorizing the Debtors to obtain post-petition financing (the “DIP Order”)), or as otherwise
directed by the Bankruptcy Court, the Sale Hearing may be adjourned or rescheduled without
notice by an announcement of the adjourned date at the Sale Hearing or by filing a notice on the
docket for this Chapter 11 Cases.

13. The Debtors are hereby authorized to conduct the Sale without the necessity of
complying with any state or local transfer laws or requirements.

14. The Sale Notice and the revised Assignment and Rejection Notice (the
“Assignment Notice”) substantially in the forms attached hereto as Exhibit 2 and Exhibit 3,
respectively, to this Bidding Procedures Order, are approved in all respects. No other or further
notice of the Bidding Procedures, Assignment Procedures, the Sale Hearing, relevant objection
or other deadlines, or the Sale is required. The Sale Notice shall be served on: (a) the United
States Trustee for the District of Delaware; (b) counsel to the Prepetition Lenders and DIP
Lenders, Proskauer Rose LLP, (c) counsel to the Subordinated Lenders, (d) counsel to the
Committee, (e) all parties asserting a security interest in the Purchased Assets to the extent any
such interest is reasonably known to the Debtors; (f) relevant federal, state, county and city tax
and regulatory authorities; (g) all entities known to have expressed an interest in a transaction
with respect to the Purchased Assets or that have been identified by the Debtors or their advisors
as a potential purchaser of the Purchased Assets; (h) the United States Department of Health and
Human Services and the Centers for Medicare and Medicaid Services; (i) local, state and federal
authorities and agencies that have issued licenses or permits to the Debtors with respect to the

operation and use of the Purchased Assets; (j) the contract counterparties whose contracts are

\NY - 750729/000007 ~ 9784931 v15

 

 
Case 19-11689-JTD Doc175 Filed 08/22/19 Page 7 of9

identified as potentially being assigned; and (k) all parties requesting notice pursuant to
Bankruptcy Rule 2002.

15. To be considered, any objection to the Sale, except for objections governed by the
Assignment Procedures as set forth herein and the attached Bidding Procedures, must (a) comply
with the Bankruptcy Rules and the Local Rules, (b) be made in writing and filed with the Court,
and (c) be filed on or before September 13, 2019, at 4:00 p.m. (prevailing Eastern Time) (the
“Sale Objection Deadline”).

16. The failure of any objecting person or entity to timely file an objection prior to
the Sale Objection Deadline shall be a bar to the assertion at the Sale Hearing or thereafter of any
objection to the relief requested by the Debtors, or the consummation and performance of the
Sale of the Purchased Assets to the Successful Bidder, including the transfer of the Purchased
Assets free and clear of all liens, claims, interests and other encumbrances (with the same to
attach to the cash proceeds of the Sale to the same extent and with the same order of priority,
validity, force and effect which they previously had against the Purchased Assets, subject to the
rights and defenses of the Debtors and the Debtors’ estates with respect thereto), and the
Debtors’ assumption and assignment of the Transferred Contracts to the Successful Bidder;
provided, however, any party in interest may raise an objection at the Sale Hearing solely with
respect to the outcome of the Auction.

17. | No Qualified Bidder or any other person or entity, other than a potential Stalking
Horse Bidder, if any, shall be entitled to any expense reimbursement, break-up fee, termination
or other similar fee or payment in connection with the Sale.

18. The Assignment and Rejection Procedures, as described in the Motion, are hereby

approved only with respect to the assumption and assignment of executory contracts and

\WNY - 750729/000007 - 9784931 v15

 

 
 

Case 19-11689-JTD Doc175 Filed 08/22/19 Page 8of9

unexpired leases and are not approved with respect to any rejection procedures (the “Assignment
Procedures”). The failure to specifically include or reference any particular provision of the
Assignment Procedures in this Bidding Procedures Order shall not diminish or impair the
effectiveness of such provision, it being the intent of the Court that the Assignment Procedures
be authorized and approved in their entirety as set forth herein.

19. As further governed by the Assignment Procedures, the Assignment Objection
Deadline is September 17, 2019, at 4:00 p.m. (prevailing Eastern Time). If a timely objection
is filed and cannot be resolved consensually, such objection will be resolved at a hearing to be
held on September 20, 2019, or on such other date prior to or after the Sale Hearing as the
Debtors may designate. Any Contract Counterparty that fails to file an Assignment Objection by
the Assignment Objection Deadline in accordance with the Assignment Procedures (i) shall be
deemed to have forever waived and released any right to assert an Assignment Objection, (ii) to
have consented to the assumption and assignment, or assignment, as the case may be, of their
Transferred Contract without the necessity of obtaining any further order of the Bankruptcy
Court, and (iii) shall be forever barred and estopped from (a) objecting to the Cure Amount set
forth on the Cure Schedule with respect to the Transferred Contract, (b) seeking additional
amounts arising under the Transferred Contract prior to the closing from the Debtors or
Successful Bidder, and (c) objecting to the assumption and assignment, or assignment, as the
case may be, of its Transferred Contract to the Successful Bidder.

20. Notwithstanding anything in this Order or the Bidding Procedures to the contrary,
unless Cigna Health Corporation (“Cigna”) and the Debtors agree otherwise, assumption and
assignment of the Cigna Agreement (as identified in Cigna's Objection [D.I. 128] to the Sale

Motion) shall not be considered or approved at any hearing unless, at least five (5) business days

NY - 750729/000007 - 9784931 vI5

 

 
Case 19-11689-JTD Doc175 Filed 08/22/19 Page9of9

prior to such hearing, Cigna, through its counsel of record, is provided with (i) written,
irrevocable notice of Debtors’ proposed assumption and assignment of the Cigna Agreement as
part of the Sale; (ii) the identity of the proposed assignee; and (iii) adequate assurance
information for the proposed assignee.

21. Nothing herein shall amend or modify any provisions, terms, or conditions of the
DIP Order or DIP Loan Documents (as defined in the DIP Order). If the DIP Lenders submit a
bid for all or any portion of the Purchased Assets, the DIP Lenders shall no longer be a
Consultation Party unless and until the DIP Lenders irrevocably revoke such bid.

22. Notwithstanding the possible applicability of Bankruptcy Rules 6004(h) or
6006(d), the terms and conditions of this Bidding Procedures Order shall be immediately
effective and enforceable upon its entry.

23. The Debtors are authorized and empowered to take such actions as may be
necessary to implement and effectuate the terms and requirements established and relief granted
in this Bidding Procedures Order.

24. To the extent of any inconsistences between the Bidding Procedures and this
Bidding Procedures Order, this Bidding Procedures Order shall govern.

25. The Court shall retain jurisdiction over any matter or dispute arising from or

relating to the Bidding Procedures or this Bidding Procedures Order.

Dated: , 2019
WilmingtonfDelaware

HONORABLE JOHN T. DORSEA
ITED STATES BANKRUPTCY JUDGE

\WNY - 750729/000007 - 9784931 v15

 

 
